Citation Nr: 1523937	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  08-22 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus.

2.  Entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity.

5.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity.

6.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

7.  Entitlement to service connection for an eye condition, to include as secondary to diabetes mellitus.

8.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to August 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Specifically, a July 2007 rating decision, in pertinent part, granted service connection for diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities, assigning assigned a 20 percent rating for the diabetes and a 10 percent rating for each extremity, effective November 30, 2006.  That decision also denied service connection for an eye condition, claimed as diabetic retinopathy secondary to diabetes mellitus.

In a later July 2008 rating decision, the RO increased the Veteran's initial ratings for peripheral neuropathy of his left and right lower extremities to 20 percent for each, effective the date of the claim for service connection.

A May 2009 rating decision, in pertinent part, granted service connection for bilateral hearing loss, assigning a noncompensable rating effective July 28, 2008.  

In a May 2010 rating decision, the RO denied entitlement to a TDIU.

In February 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.  At that hearing, the Veteran submitted additional evidence and waived his right to regional review of such evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).  The record was also held open for 30 days following the hearing to allow the Veteran to submit additional evidence.  See 38 C.F.R. § 20.709 (2014).  In April 2014, the Veteran's representative submitted additional evidence, accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304. 

With regard to the service connection claim, the Board notes that the Veteran originally claimed entitlement to service connection for diabetic retinopathy.  See November 2006 Application for Compensation and/or Pension (VA Form 21-526).  However, the evidence of record reflects multiple ophthalmologic diagnoses, including cataracts, macular degeneration, ocular hypertension, pseudophakia, refractive error, and dermatochalasis.  Accordingly, the Board has recharacterized the claim to include other eye disabilities, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  See also Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (each emphasizing that pro se filings must be read liberally).

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Moreover, a review of the Virtual VA paperless claims processing system reveals additional records pertinent to the present appeal.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of entitlement to higher initial ratings for bilateral hearing loss and peripheral neuropathy of the bilateral upper and lower extremities, entitlement to service connection for an eye disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period from November 30, 2006 to September 12, 2007, the Veteran's diabetes mellitus required use of an oral hypoglycemic agent and restricted diet, but did not require the use of insulin.

2.  From September 13, 2007 forward, the Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activity; there have been no episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider plus complications that would not be compensable if separately evaluated.


CONCLUSIONS OF LAW

1.  For the period from November 30, 2006 to September 12, 2007, the criteria are not met for an initial evaluation higher than 20 percent for diabetes mellitus.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2014).

2.  From September 13, 2007 forward, the criteria are met for a 40 percent rating, but no higher, for the Veteran's diabetes mellitus.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

Because the appeal as to this issue stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, letters dated in January 2007 and May 2008 provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication and readjudication of this claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  He additionally has not alleged any notice deficiency during the adjudication of his claims.  See Sanders, 129 S. Ct. 1696.

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, records of private treatment, and statements in support of his claim have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.

The Veteran was also provided VA examinations that addressed his diabetes mellitus in January 2007 and May 2014.  The examination reports include consideration of the Veteran's medical history and set forth findings that enable the Board to make fully informed decisions on these claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2014).  There is no evidence indicating that there has been a material change in the severity of the Veteran's disorder since the last examination was performed.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the examination reports of record are adequate and further examination or opinion is not warranted.

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claims, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.

Further, the Veteran testified at a hearing before the undersigned in February 2015.  Under 38 C.F.R. § 3.103(c)(2) (2014), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of his claim, facilitated by questioning from the undersigned and his representative.  He did not raise any new issues at the hearing, and there is no indication that any outstanding evidence might exist that would provide additional support for the claim.  Moreover, the undersigned explained the criteria for a higher rating for diabetes mellitus and left the record open for 30 days so that the Veteran could submit additional evidence in support of his claim.  Given this, in addition to the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.


II.  Diabetes Mellitus

The Veteran maintains that his service-connected diabetes mellitus is more severe than reflected in the assigned 20 percent rating.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 126.  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400(o)(2) (2014).

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 20 percent rating for diabetes mellitus is warranted when the condition requires insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted when it requires insulin, restricted diet, and regulation of activities.  A 60 percent rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

A note to the criteria provides that compensable complications of diabetes mellitus are to be evaluated separately, unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are to be considered part of the diabetic process under Diagnostic Code 7913.

For purpose of applying Diagnostic Code 7913, medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

Here, on VA diabetes mellitus examination in January 2007, the examiner noted that the Veteran was taking an oral hypoglycemic agent, but had never been on insulin.  

VA treatment records reflect that the Veteran was prescribed twice daily insulin injections on September 13, 2007.  See September 2007 VA Primary Care Scheduled Visit Note (reflecting that the Veteran reported for "initial insulin teaching including physiology of DM, self inj[ection] technique using starter kit, s/s and action for hypoglycemia"); September 2007 VA Outpatient Medication Management Note.  Furthermore, in October 2007, he was instructed concerning adjustments to his physical activity levels and lifestyle choices in order to control his diabetes symptomatology.  See October 2007 VA Diabetology Outpatient Counseling Note.

On subsequent VA examination in May 2014, the VA examiner denied that the Veteran was restricted in activities as part of a medical management of his diabetes, although he did require twice-daily insulin injections and a restricted or special diet.  

Despite this, in an January 2015 diabetes mellitus disability benefits questionnaire (DBQ), M.W.G., M.D., the Veteran's private treating physician, reported that not only was the Veteran's diabetes managed by a restricted diet and more than one daily insulin injection, he additionally required regulation of activities as part of medical management of his diabetes.  Specifically, M.W.G., M.D. stated that the Veteran is required to limit his level of exertion in order to manage his blood glucose levels.  This finding is supported by the VA treatment records reflecting that the Veteran was previously instructed concerning adjustments to his physical activity levels and lifestyle choices in order to control his diabetes symptomatology.  See, e.g., October 2007 VA Diabetology Outpatient Counseling Note; March 2012 VA Primary Care Note (reflecting that the Veteran was instructed regarding physical activity in conjunction with his diabetes treatment).

Accordingly, on balance, the Board finds that, given the medical evidence of record reflecting that management of the Veteran's diabetes requires restricted activity, and considering that he is prescribed insulin and a restricted diet, the Veteran's diabetes mellitus meets the criteria for a 40 percent rating.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  See also 38 C.F.R. § 4.7.  

However, the Board observes that the rating criteria contained in Diagnostic Code 7913 are "successive"; that is, the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Each higher rating requires the elements of the lower rating: the 10 percent rating requires a restricted diet; the 20 percent rating requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent rating requires insulin, restricted diet, and regulation of activities; and so forth.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  Accordingly, under this and other diagnostic codes that are successive, "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation" and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013); Camacho, 21 Vet. App. at 366.

Accordingly, because the criteria for the higher 40 percent rating under Diagnostic Code 7913 requires that the Veteran be taking insulin, in addition to the restricted diet and regulation of activities, and because the evidence reflects that, until September 2007, the Veteran was prescribed an oral hypoglycemic agent but was not taking insulin, an increased 40 percent rating is not warranted for the period from November 30, 2006, the initial grant of service connection, to September 12, 2007, the day prior to the date on which the Veteran was prescribed insulin.  See 38 C.F.R. § 4.119; Fenderson, 12 Vet. App. at 126.  See also September 2007 VA Outpatient Medication Management Note (reflecting that the Veteran was initially prescribed insulin on September 13, 2007).

As there is no evidence showing that the Veteran has episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, a rating in excess of 40 percent is unwarranted at any point during the appellate period.  38 C.F.R. § 4.119, Diagnostic Code 7913; Middleton, 727 F.3d at 1178.  See also January 2007 VA examination Report; May 2014 VA Examination Report; January 2015 Diabetes Mellitus DBQ from M.W.G., M.D.

In sum, for the initial period from November 30, 2006 to September 12, 2007, a rating in excess of 20 percent for diabetes mellitus is denied.  However, from September 13, 2007 forward, an increased 40 percent rating, but no higher, for the diabetes mellitus is granted.

Referral of the Veteran's claim for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Specifically, there is no evidence that the Veteran's diabetes mellitus is manifested by signs, symptoms, or functional impairment so exceptional or unusual as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See id.  The Veteran's use of insulin, restricted diet, and regulation of activities are adequately contemplated by, and indeed directly addressed by the schedular criteria set forth in Diagnostic Code 7913.  See 38 C.F.R. § 4.119.  There are no symptoms attributable to his service-connected diabetes mellitus that are left uncompensated or unaccounted for by the assignment of schedular ratings.  A comparison of this disability with the applicable schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  See 38 C.F.R. § 3.321(b).  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun, 22 Vet. App. at 114-119; 38 C.F.R. § 3.321(b).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

For the period from November 30, 2006 to September 12, 2007, entitlement to an initial rating in excess of 20 percent for diabetes mellitus is denied.

From September 13, 2007 forward, a rating of 40 percent, but no higher, for diabetes mellitus is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Unfortunately, the Veteran's remaining claims must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As concerning the remaining increased rating claims, new examinations are warranted to determine the current severity of his service-connected peripheral neuropathy of the bilateral upper and lower extremities and his bilateral hearing loss.  With regard to the bilateral upper and lower extremity peripheral neuropathy, the Veteran testified at his February 2015 Board hearing that his symptomatology had increased significantly in severity over the prior six months.  He additionally indicated that his bilateral hearing loss was progressively worsening.  Compare December 2008 VA Audiological Examination Report with May 2014 VA Audiological Examination Report (reflecting a decrease in hearing acuity from 2008 to 2014).  Accordingly, given the evidence suggesting a material change in the symptomatology and severity of his bilateral hearing loss and bilateral upper and lower extremity peripheral neuropathy, the Board finds that that new examinations are required to fully and fairly evaluate the Veteran's claims.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Regarding the issue of service connection for an eye disorder, the Veteran maintains that his current eye pathology was caused or aggravated by his service-connected diabetes.  On VA diabetes examination in May 2014, the examining VA physician noted that the Veteran did not have a diagnosis of diabetic retinopathy.  In a June 2014 supplemental medical opinion, the examiner noted diagnoses of macular degeneration, ocular hypertension, pseudophakia, refractive error, and dermatochalasis, which he found to be "unrelated to, not caused by or aggravated by" the Veteran diabetes mellitus.  However, the examining VA physician failed to provide any rationale to support this opinion save for a vague reference to "medical literature."  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (holding that an adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion).  

Additionally, the Veteran submitted a January 2015 diabetes mellitus DBQ, M.W.G., M.D., indicating that, although there was not a diagnosis of diabetic retinopathy, the Veteran did have additional eye conditions (other than diabetic retinopathy) that were at least as likely as not permanently aggravated by his diabetes.  Despite this, M.W.G., M.D. failed to indicate which of the Veteran's variously diagnosed eye conditions were, in fact, the subject of such aggravation.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that, for an examination to be adequate, it must, among other things, describe the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Accordingly, because the VA examination report and opinion concerning the Veteran's claim for service connection for an eye disorder is not adequate, and due to the conflicting medical evidence of record, another VA examination for an addendum medical nexus opinion is warranted.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to, it must provide an adequate one).  

As the case must be remanded for the foregoing reasons, the Veteran's updated VA treatment records, and any recent relevant private treatment records that he identifies should be obtained and associated with the claims file.

Finally, the issue of entitlement to TDIU is also remanded as intertwined with the other claims remanded herein.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).  Therefore, after the RO has completed the development requested herein, the issue of TDIU should be readjudicated in light of the additional evidence; and if the claim is not granted, the matter should be returned to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his peripheral neuropathy, bilateral hearing loss, and eye conditions.  He should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file. 

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since May 2014.

3.  Thereafter, schedule the Veteran for a VA ophthalmology examination.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

All indicated tests and studies should be completed, and all clinical findings should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for all eye disabilities identified (i.e., diabetic retinopathy, cataracts, macular degeneration, ocular hypertension, pseudophakia, refractive error, dermatochalasis, etc.).


In regard to EACH identified condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current eye disorder was either (a) caused by, or (b) aggravated by the Veteran's service-connected diabetes mellitus.  

In rendering this opinion, the examiner should acknowledge and address the January 2015 diabetes mellitus DBQ completed by M.W.G., M.D. (finding that the Veteran had additional eye conditions, other than diabetic retinopathy, that were at least as likely as not permanently aggravated by his diabetes), as well as the Veteran's February 2015 Board hearing testimony concerning his private physician's attribution of his cataracts and other vision problems to his diabetes.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  Schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected peripheral neuropathy of the bilateral upper and lower extremities.  The Veteran's claims folder should also be made available for review by the examiner in conjunction with the examination.  All indicated tests and studies, including nerve conduction and/or other diagnostic studies, should be accomplished and all clinical findings reported in detail.  

The examiner should also address any functional impairment resulting from the Veteran's peripheral neuropathy of the bilateral upper and lower extremities and its effects on his ordinary activities.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.  In addition, the examiner must address the Veteran's contentions as to the effect of his peripheral neuropathy on his daily activities, including specifically his testimony at his February 2015 Board hearing, the transcript of which is associated with the virtual claims file.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  Schedule the Veteran for a VA audiological examination, conducted by a state-licensed audiologist, to evaluate his bilateral hearing loss.  The Veteran's claims folder should also be made available for review by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  

The examiner should also address any functional impairment resulting from the Veteran's bilateral hearing loss and its effects on his ordinary activities.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.  In addition, the examiner must address the Veteran's contentions as to the effect of his bilateral hearing loss on his daily activities, including specifically his testimony at his February 2015 Board hearing, the transcript of which is associated with the virtual claims file.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  Determine whether a VA examination is necessary concerning the claim for a TDIU, and if so, schedule the Veteran for an appropriate VA examination.

7.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

8.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal, including the claim of entitlement to a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, a supplemental statement of the case (SSOC) and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


